Citation Nr: 0810177	
Decision Date: 03/27/08    Archive Date: 04/09/08

DOCKET NO.  03-24 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia



THE ISSUE

Entitlement to service connection for a gastrointestinal 
disorder, esophagitis and a throat disorder, claimed as due 
to toxic gas exposure.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel



INTRODUCTION

The appellant had periods of active duty for training, and 
inactive duty for training with the West Virginia Air 
National Guard from October 1979 to December 1981.  This 
matter is before the Board of Veterans' Appeals (Board) from 
an October 2002 decision of the Baltimore, Maryland 
Department of Veterans Affairs (VA) Regional Office (RO).  
Jurisdiction of the claims folder was subsequently 
transferred to the Huntington RO.  In May 2004, a hearing was 
held before the undersigned, a transcript of this hearing is 
of record.

In May 2005, the Board denied the appellant's claim for 
service connection for a gastrointestinal disorder, 
esophagitis and a throat disorder, claimed as due to toxic 
gas exposure.  The appellant appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In December 2006, the Court issued a decision that 
that vacated the portion of the May 2005 Board decision that 
denied the claim on appeal, and remanded the matter for 
readjudication and the issuance of a new decision. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on her part is required.


REMAND

The December 2006 Court Order essentially found that the 
Board failed to offer sufficient reasons and bases for its 
findings and conclusions on all material issues of fact and 
law in accordance with 38 U.S.C.A. § 7104(d)(1).  
Specifically, the Court found that the Board's May 2005 
decision did not weigh the private medical evidence in favor 
of the appellant's claim, or discuss any shortcomings in a 
December 2004 VA examination report.

The evidence of record includes an April 2003 letter from the 
appellant's private physician, Dr. M., who reported that the 
appellant had been under his care since October 2003, and 
carried a diagnosis of congestive heart failure with 
bilateral pleural fluid, and ejection fraction of 40 percent.  
Dr. M. also stated that an August 2002 private endoscopy was 
notable for showing non-specific gastritis.  Dr. M. wrote, "I 
can't account for congestive heart failure and gastritis to 
exposure to tear gas in 1981."  In an August 2003 letter, Dr. 
M. stated, "[The appellant] is under my care for acid reflux 
disease with gastritis and congestive heart failure; she also 
had a 4 vessel coronary art[ery] bypass graft [in] May 
[2003].  She is now disabled and there is a "possibility" 
that both of her conditions were caused by exposure to tear 
gas and herbicides in 1981 while on active duty . . . ."  In 
a September 2003 letter, Dr. M. referred to his first two 
letters and reported that "[t]he only reason I cannot be more 
certain of the possibility of [the appellant's] conditions of 
heart disease and gastritis and their cause is that I was not 
her treating physician [in 1981]."  Dr. M. indicated that he 
had the opportunity to review the March 1981 service medical 
record that documents the appellant's tear gas exposure and 
her resulting symptoms and treatment.  He stated, "I . . . 
need to clarify that when I say that most likely possible 
that by reading [the appellant's] military active duty report 
of being admitted to the emergency room the day of exposure 
to this deadly gas exercise has explained a lot of her 
medical problems of gastritis an [sic] esophagitis and has 
lead [sic] into her congestive heart failure and yes my 
opinion is service connection is a possibility."  The Board 
notes that the Court has held that medical opinions that are 
speculative, general, or inconclusive in nature cannot 
support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 
(1993).

On VA examination in December 2004, it was noted that the 
claims folder was reviewed in conjunction with the 
examination.  The examiner reviewed and summarized in detail 
the March 1981 service medical record that documents the 
appellant's exposure to tear gas.  The appellant reported 
that since her exposure to tear gas in-service, she has had 
stomach problems that include reflux symptoms, bloating, and 
nausea.  On review of the appellant's medical history, the 
examiner noted that a March 2003 echocardiogram showed 
congestive heart failure and pleural effusion, and left 
ventricular function that was reduced to 40 percent ejection 
fraction.  There was also mild pulmonary hypertension.  She 
underwent a 4 vessel CABG for coronary heart disease in May 
2003, and in October 2003 she was found to have an enlarged 
thyroid with nodules, with differential diagnosis of a 
multinodular goiter.  It was noted that the appellant's 
surgical history included a cholecystectomy in 2000, and an 
endarterectomy with stents of the left carotid artery in mid- 
2003.  The examiner noted that the appellant had a smoking 
history of approximately 10 cigarettes daily for 20 years, 
but stopped smoking three years prior to the examination.  
She reported that she worked in construction for the first 
eight years after her separation from service, then worked as 
a computer operator, and then as a travel agent until 
approximately two years prior to the examination, when she 
stopped working due to her heart condition.  She complained 
of feeling nauseous daily, but denied vomiting, hematemesis, 
and melena.  Prevacid relieved most of her reflux, but she 
discontinued that medication approximately one year earlier 
due to finances.  She noted a worsening of reflux symptoms 
without Prevacid.  She reported diarrhea approximately six 
times daily.  Although she denied weight loss and definite 
abdominal pain, she stated that she constantly had a "raw" 
feeling in her stomach.  Examination revealed that the 
appellant was in no acute distress, and had no respiratory 
difficulty at rest.  There was no neck vein distention.  The 
thyroid was slightly palpable, but symmetrical and nontender.  
Abdomen examination revealed tenderness on the right lower 
quadrant, but with no rebound or guarding.  There was no 
palpable liver edge.  Bowel sounds were active, and no masses 
were palpable.  A GI series showed that the esophagus filled 
well, and no strictures were identified.  A sliding hiatal 
hernia was noted at the gastroesophageal junction.  No 
significant reflux disease was identified, and there were no 
definite ulcer deformities.  There was no evidence of gastric 
outlet obstruction.  The diagnosis was "history of exposure 
to chloroacetophenone (teargas), remote with no residuals," 
and coronary artery disease, status post CABG, NYHA II with 
ejection fraction of 40 percent.  The examiner stated:

From [the appellant's] story she was 
exposed to teargas at such a short time 
following which she was attended to by 
her comrades immediately.  She has [a] 
paucity of medical problems since that 
period until 2002 when she started to 
require frequent medical care for her 
heart as well as her stomach condition.  
The [appellant] also was documented to 
have an active duodenal ulcer which 
responded readily to treatment in 1977 
prior to her enlistment.  It is felt that 
the hiatal hernia found on X-ray studies 
with no reflux is not related to her 
injury from teargas or from her active 
military service.

Although the VA examiner reports that he reviewed the 
appellant's claims file, he did not include any specific 
discussion of Dr. M's medical opinions.  Moreover, the VA 
examiner failed to address the appellant's diagnoses of 
reflux, gastritis and esophagitis.

A September 2007 clinic note from Johns Hopkins Medicine 
notes that the appellant was exposed to tear gas during her 
military service.  The author of the note opined, "all her 
claims throat, gastritis, neuritis, all organs is most likely 
to be from [t]his tear gas exposure and will persist[.]"  
There is no indication that this opinion was rendered 
following a review of all pertinent records, to include 
service records and the December 2004 VA examination report.  
Furthermore, while it refers to on-line references, the 
specific supporting references are not cited.  Notably, this 
evidence, received by the Board in January 2008, has not been 
reviewed by the RO, and RO consideration of the additional 
evidence was not waived.  Accordingly, the RO must be given 
the opportunity to review this evidence in the first 
instance.  See 38 C.F.R. § 20.1304(c) (2007).)

A medical opinion is needed to reconcile (with a detailed 
explanation of the rationale) the conflicting opinions as to 
whether the appellant's a gastrointestinal disorder, 
esophagitis, and a throat disorder are causally related to 
her service, to include exposure to teargas therein.  The 
consulting physician should specifically explain the 
rationale for any opinion that conflicts with those provided 
by Dr. M. in 2003, on VA examination in December 2004 or/and 
in the September 2007 Johns Hopkins Medicine clinic note.

Finally, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim, including 
the degree of disability and the effective date of an award.  
Inasmuch as the case is being remanded anyway, the Board 
believes is appropriate to also direct that action be taken 
to remedy any inadequacy of notice under the holding in 
Dingess.

Consequently, the case is REMANDED to the RO for the 
following:

1.  With respect to the claim of service 
connection for a gastrointestinal 
disorder, esophagitis, and a throat 
disorder, claimed as due to toxic gas 
exposure, the RO should provide the 
appellant notice regarding the rating of 
such disability and effective dates of 
awards in accordance with Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  
She should have opportunity to respond.

2.  The RO should arrange for the 
appellant to be examined by a physician 
with appropriate expertise to determine 
the presence and likely etiology of any 
current gastrointestinal disorder, 
esophagitis and throat disorder.  The 
appellant should be properly notified of 
the examination and of the consequences 
of her failure to appear.  Her claims 
file must be reviewed by the examiner in 
conjunction with the examination, and any 
indicated studies or tests should be 
accomplished.  All clinical findings 
should be reported in detail.

For each gastrointestinal disorder, 
esophagitis and throat disorder 
diagnosed, the examiner should provide an 
opinion, based upon review of the 
appellant's pertinent medical history and 
with consideration of sound medical 
principles, as to whether it is at least 
as likely as not (a 50% or better 
probability) that such disability was 
incurred or aggravated as a result of the 
appellant's military service, 
specifically to include as due to toxic 
gas/teargas exposure therein.  The 
examiner should explain the rationale for 
all opinions expressed and must reconcile 
all opinions with those provided by Dr. 
M. in 2003, on VA examination in December 
2004 or/and in the September 2007 Johns 
Hopkins Medicine clinic note.

3.  The RO should then readjudicate the 
claim seeking service connection for a 
gastrointestinal disorder, esophagitis 
and a throat disorder.  If it remains 
denied, the RO should issue an 
appropriate supplemental statement of the 
case, and the appellant must have 
opportunity to respond.  Thereafter, the 
case should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).



_________________________________________________
George R. Senyk 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

